Case: 15-40124      Document: 00513191635         Page: 1    Date Filed: 09/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40124
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 14, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk
                                                 Plaintiff–Appellee,
versus
ANTONIO SANDOVAL,
                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:11-CR-773-1




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *

       Antonio Sandoval appeals the revocation of his supervised release (“SR”).
At his revocation hearing, Sandoval pleaded true to the allegation that he had
violated the terms of his SR by traveling outside the judicial district without
permission from his probation officer; he pleaded not true to the allegations
that he committed the crimes of possession of methamphetamine in violation

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40124       Document: 00513191635   Page: 2   Date Filed: 09/14/2015


                                  No. 15-40124

of Texas Health and Safety Code § 481.112 and conspiracy to possess with
intent to distribute and possession with intent to distribute methamphetamine
in violation of 21 U.S.C. §§ 841 and 846 and that he associated with a convicted
felon or a person engaged in criminal activity without the permission of his
probation officer. The district court found that Sandoval had violated his SR
on each of the grounds alleged and sentenced him to concurrent prison terms
of fifteen months for each violation.

      Sandoval maintains that the court erred in determining that he violated
his SR on the allegations that he contested. He asserts that there was insuffi-
cient evidence that he was aware that the vehicle that he was driving contained
methamphetamine in a compartment. We review the decision to revoke SR for
abuse of discretion. United States v. McCormick, 54 F.3d 214, 219 (5th Cir.
1995). A district court may revoke a term of SR on a finding, by a preponder-
ance of the evidence, that a defendant violated a condition of SR. Id.; 18 U.S.C.
§ 3583(e)(3).

      The revocation of Sandoval’s SR was warranted on the basis of the viola-
tion to which he pleaded true. See McCormick, 54 F.3d at 219 & n.3; U.S.S.G.
§§ 7B1.1(a)(3), 7B1.3(a)(2). Ordinarily, our inquiry need go no further, see
McCormick, 54 F.3d 219 n.3, but Sandoval urges that we should address his
claim of error regarding the other violations because the district court’s finding
affected the sentence.

      Even if, arguendo, Sandoval’s sentence was influenced by the violations
that he contested, his claim that there was insufficient evidence to revoke his
SR on those grounds is unavailing. The evidence reflected that Sandoval was
driving the truck in which the methamphetamine was located and possessed
the key that opened the compartment in which the drugs were found; thus,
there was evidence to support that he had constructive possession and


                                        2
    Case: 15-40124     Document: 00513191635      Page: 3   Date Filed: 09/14/2015


                                  No. 15-40124

knowledge of the drugs, which were easily accessible to him. See United States
v. Maldonado, 735 F.2d 809, 817–18 (5th Cir. 1984); United States v. Caballero,
712 F.2d 126, 129–30 (5th Cir. 1983); United States v. Martinez, 588 F.2d 495,
498–99 (5th Cir. 1979), abrogation on other grounds recognized by United
States v. Gavin, 394 F. App’x 643, 645 (11th Cir. 2010).

      There was further circumstantial evidence to support guilt. See United
States v. Pennington, 20 F.3d 593, 598 (5th Cir. 1994). Sandoval’s unauthor-
ized and unexplained trip outside the judicial district suggests that he sought
to avoid revealing his location and intention, which supports guilty knowledge.
His implausible explanation that he was searching for work suggests his guilt.
See United States v. Villarreal, 324 F.3d 319, 325 (5th Cir. 2003). Moreover,
additional methamphetamine was found in a baggie in the backseat of the
truck, which supports the inference that Sandoval knew that there also were
drugs in the compartment. See Pennington, 20 F.3d at 598. The quantity and
value of the methamphetamine found―which exceeded that suitable for per-
sonal consumption, was consistent with distribution, and was found with indi-
cia of distribution (i.e., a digital scale)―further supported a finding that Sando-
val had guilty knowledge. See Villarreal, 324 F.3d at 324.

      Accordingly, a preponderance of the evidence supported that Sandoval
committed the challenged violations. Therefore, the decision to revoke his SR
on those grounds was not an abuse of discretion. § 3583(e)(3); McCormick,
54 F.3d at 219.

      AFFIRMED.




                                        3